1)ISMISS; Opinion issued September 27, 2012




                                              In The
                                    Q!nnrt uf          iat
                         ifth     htrirt       uf ixa at 1at1a
                                       No. 05-12-00517-CR


                                KWAKU OWIRODU, Appellant

                                                 V.

                              TIlE STATE OF TEXAS, Appellee


                      On Appeal from the County Criminal Court No. 11
                                   Dallas County, Texas
                           Trial Court Cause No. MAI 1-04764-N


                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Murphy, and Fillmore
                                 Opinion By Justice FitzGerald

       Kwaku Owirodu was convicted of assault involving family violence. Punishment was

assessed at 365 days’ confinement in jail and was imposed in open court on February 1, 2012. No

motion for new trial was filed therefore, appellant’s notice of appeal was due by March 2. 2012.

See TEx. R. App. P. 26.2(a)(l). Appellant filed his notice of appeal on March 26, 2012, outside both

the thirty-day period provided by rule 26.2(a)( 1) and the fifteen-day extension period provided by

rule 26.3. See TEx. R. App. P. 26.3. Appellants untimely notice of appeal leaves us without

jurisdiction over the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per

curiam).
       We dismiss the appeal for want of jurisdiction.




I)o Not Publish
TEX. R. App. P. 47
120517F.LJO5
                                IL11Trt 01 Appcah
                        FiftIi Jitrict of ixzu at Ia11a

                                         JUDGMENT
KWAKU OW1RODU, Appellant                              Appeal from the County Criminal Court No.
                                                      11 of Dallas County, Texas. (Tr.Ct.No.
No. 05-12-00517-CR            V.                      MA! 1-04764-N).
                                                      Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS. Appellee                          Justices Murphy and Fillmore participating.

       Based on the Courts   opinion   of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered September 27, 2012,




                                                  ‘fKERR(y Fl 1
                                                     JU S F1Q